DETAILED ACTION
This is the initial Office action based on the application filed on February 15, 2019.
Claims 1-28 are pending.
Claims 1-28 have been amended.
Claims 1-28 are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on February 15, 2019. These drawings are acceptable.

Examiner’s Amendment
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in an interview with Timothy D. MacIntyre (Reg. No. 42,824) on May 2, 2022.

The application has been amended as follows:

AMENDMENTS TO THE SPECIFICATION
Please amend page 15, paragraph [0074] of the specification as follows:

[0074] Referring now to FIG. 1b which shows a monitored environment containing various proxy components. A proxy component represents an intermediate communication component that terminates network connections on lower, transport-oriented network levels while simulating a continuous logical network connection on a higher, application level. A typical task of proxy component is to cache response data to reduce the load on components behind the proxy. In case a request is received by the proxy, it first checks if it received an equivalent request before and has the corresponding response in its cache. In case the response is cached, the cached version is returned to the requestor. Only if the response is not in the cache, the request is forwarded to the real receiver. Proxy components dedicated to the processing of HTTP based communication may adapt received requests before forwarding them with data indicating that the request was forwarded by a proxy component. Proxy components may use the X-Forwarded-For feature network endpoint (i.e. IP address or domain name and port) and an identifier for the protocol used to transfer the request.

Please amend page 24, paragraph [0107] of the specification as follows:

[0107] Coming now to FIG. 1c which depicts a variant of a monitored environment in which container-based virtualization and process isolation (as e.g. provided by the docker product

AMENDMENTS TO THE CLAIMS
Please amend Claims 1-28 as follows:

1. (Currently Amended) A computer-implemented method for monitoring transactions executing in a distributed computing environment, comprising:
receiving, by a topology processor, topology data from one or more agents, wherein the topology data describes computing resources comprising the distributed computing environment and the one or more agents are instrumented in the computing resources;
constructing, by the topology processor, a topology model using the topology data, wherein the topology model includes topology entities which collectively describe a network topology of the computing resources;
receiving, by an inference processor, transaction trace data captured by a given agent of the one or more agents, wherein the transaction trace data identifies a given transaction being executed between a sender application and a receiver application and includes a performance metric for the given transaction;
identifying, by the inference processor, a particular computing resource of the computing resources which executes at least a portion of the given transaction;
determining, by the inference processor, a presence of a given topology entity in the topology model, wherein the given topology entity in the topology model corresponds to the particular computing resource of the computing resources, and wherein determining the presence of the given topology entity in the topology model includes extracting a network address for the particular computing resource of the computing resources from the transaction trace data and querying the topology model for topology entities having a network address that matches the extracted network address for the particular computing resource of the computing resources;
updating, by the inference processor, the topology model with information for the given topology entity in the topology model, wherein the updating of the topology model occurs in response to a determination that the given topology entity in the topology model is absent from the topology model; and
updating, by the inference processor, the transaction trace data with identification data for the given topology entity in the topology model.

2. (Currently Amended) The computer-implemented method of claim 1 wherein the particular computing resource of the computing resources is one of a host computing device, an operating system on a host computing device, and a process run by an operating system of a host computing device.

3. (Currently Amended) The computer-implemented method of claim 1 further comprising:
extracting, by the inference processor, the receiver application from the transaction trace data, wherein the sender application resides on a host sender computer and the receiver application resides on a host receiver computer;
determining, by the inference processor, a presence of a given topology entity in the topology model, wherein the given topology entity in the topology model supports the receiver application residing on the host receiver computer; and
updating, by the inference processor, the topology model with information for the given topology entity in the topology model, wherein the updating of the topology model occurs in response to a determination that the given topology entity in the topology model is absent from the topology model.

4. (Currently Amended) The computer-implemented method of claim 1 further comprising:
identifying, by the inference processor, at least one intermediate node from the transaction trace data, wherein the at least one intermediate node from the transaction trace data is disposed in a network between the sender application and the receiver application and the given transaction is executed in part by the at least one intermediate node from the transaction trace data;
determining, by the inference processor, a presence of a given topology entity in the topology model, wherein the given topology entity in the topology model corresponds to the at least one intermediate node from the transaction trace data; and
updating, by the inference processor, the topology model with information for the given topology entity in the topology model, wherein the updating of the topology model occurs in response to a determination that the given topology entity in the topology model is absent from the topology model.

5. (Currently Amended) The computer-implemented method of claim 1 further comprising:
determining whether the given topology entity in the topology model can be monitored with an agent of the one or more agents using a network address for the given topology entity in the topology model, wherein the determining of whether the given topology entity in the topology model can be monitored is in response to a determination that the given topology entity in the topology model is absent from the topology model; and
notifying a system administrator about the given topology entity in the topology model in response to [[a]] the determination that the given topology entity in the topology model can be monitored with [[an]] the agent of the one or more agents using the network address for the given topology entity in the topology model.

6. (Currently Amended) The computer-implemented method of claim 1 further comprising identifying, by an anomaly detector, abnormal execution of the given transaction and analyzing the abnormal execution of the given transaction in view of the updated topology model and in view of the updated transaction trace data.

7. (Currently Amended) A computer-implemented method for monitoring transactions executing in a distributed computing environment, comprising:
receiving, by a topology processor, topology data from one or more agents, wherein the topology data describes computing resources comprising the distributed computing environment and the one or more agents are instrumented in the computing resources;
constructing, by the topology processor, a topology model using the topology data, wherein the topology model includes topology entities which collectively describe a network topology of the computing resources;
receiving, by an inference processor, transaction trace data captured by a given agent of the one or more agents, wherein the transaction trace data identifies a given transaction being executed between a sender application and a receiver application and includes a performance metric for the given transaction;
identifying, by the inference processor, at least one intermediate node from the transaction trace data, wherein the at least one intermediate node from the transaction trace data is disposed in a network between the sender application and the receiver application and the given transaction is executed in part by the at least one intermediate node from the transaction trace data;
determining, by the inference processor, a presence of a given topology entity in the topology model, wherein the given topology entity in the topology model corresponds to the at least one intermediate node from the transaction trace data, and wherein determining the presence of the given topology entity in the topology model includes extracting a network address for the particular computing resource of the computing resources from the transaction trace data and querying the topology model for topology entities having a network address that matches the extracted network address for the particular computing resource of the computing resources;
updating, by the inference processor, the topology model with information for the given topology entity in the topology model, wherein the updating of the topology model occurs in response to a determination that the given topology entity in the topology model is absent from the topology model; and
updating, by the inference processor, the transaction trace data with identification data for the given topology entity in the topology model.

8. (Currently Amended) The computer-implemented method of claim 7 further comprising determining, by the inference processor, a process that handled the given transaction on the at least one intermediate node from the transaction trace data, wherein the determining of the process that handled the given transaction occurs in response to a determination that the given topology entity in the topology model is present in the topology model.

9. (Currently Amended) The computer-implemented method of claim 7 further comprising receiving a portion of the topology data from an operating system (OS) agent instrumented in an operating system of a computing device, wherein the topology data identifies the operating system, identifies the computing device, and identifies processes handled by the operating system.

10. (Currently Amended) The computer-implemented method of claim 9 further comprising monitoring containers and capturing container port mapping data, wherein the topology data includes the container port mapping data and the container port mapping data specifies a relationship between a port and a process executing in a container.

11. (Currently Amended) The computer-implemented method of claim 7 further comprising receiving a portion of the topology data from a cloud/virtualization agent, wherein the cloud/virtualization agent is interfaced with a cloud management system and the topology data identifies type and functionality of virtualized entities in the distributed computing environment.

12. (Currently Amended) The computer-implemented method of claim 7 wherein the transaction trace data includes network addresses for the at least one intermediate node from the transaction trace data extracted from a message exchanged between the sender application and the receiver application.

13. (Currently Amended) The computer-implemented method of claim 7 wherein the transaction trace data includes information extracted from an X-Forwarded-For (XFF) Hypertext Transfer Protocol (HTTP) header field.

14. (Currently Amended) The computer-implemented method of claim 7 further comprising:
extracting, by the inference processor, the receiver application from the transaction trace data, wherein the sender application resides on a host sender computer and the receiver application resides on a host receiver computer;
determining, by the inference processor, a presence of a given topology entity in the topology model, wherein the given topology entity in the topology model supports the receiver application residing on the host receiver computer; and
updating, by the inference processor, the topology model with information for the given topology entity in the topology model, wherein the updating of the topology model occurs in response to a determination that the given topology entity in the topology model is absent from the topology model.

15. (Currently Amended) The computer-implemented method of claim 7 wherein the updating of the topology model further comprises adding the given topology entity to the topology model.

16. (Currently Amended) The computer-implemented method of claim 7 further comprising:
determining whether the given topology entity in the topology model can be monitored with an agent of the one or more agents using a network address for the given topology entity in the topology model, wherein the determining of whether the given topology entity in the topology model can be monitored is in response to a determination that the given topology entity in the topology model is absent from the topology model; and
notifying a system administrator about the given topology entity in the topology model in response to [[a]] the determination that the given topology entity in the topology model can be monitored with [[an]] the agent of the one or more agents using the network address for the given topology entity in the topology model.

17. (Currently Amended) The computer-implemented method of claim 7 further comprising identifying, by an anomaly detector, abnormal execution of the given transaction and analyzing the abnormal execution of the given transaction in view of the updated topology model and in view of the updated transaction trace data.

18. (Currently Amended) A computer-implemented method for monitoring transactions executing in a distributed computing environment, comprising:
receiving, by a topology processor, topology data from one or more agents, wherein the topology data describes computing resources comprising the distributed computing environment and the one or more agents are instrumented in the computing resources;
constructing, by the topology processor, a topology model using the topology data, wherein the topology model includes topology entities which collectively describe a network topology of the computing resources;
receiving, by an inference processor, transaction trace data captured by a given agent of the one or more agents, wherein the transaction trace data identifies a given transaction being executed between a sender application and a receiver application and includes a performance metric for the given transaction;
extracting, by the inference processor, the receiver application from the transaction trace data, wherein the sender application resides on a host sender computer and the receiver application resides on a host receiver computer;
determining, by the inference processor, a presence of a given topology entity in the topology model, wherein the given topology entity in the topology model supports the receiver application residing on the host receiver computer, and wherein determining the presence of the given topology entity in the topology model includes extracting a network address for the particular computing resource of the computing resources from the transaction trace data and querying the topology model for topology entities having a network address that matches the extracted network address for the particular computing resource of the computing resources;
updating, by the inference processor, the topology model with information for the given topology entity in the topology model, wherein the updating of the topology model occurs in response to a determination that the given topology entity in the topology model is absent from the topology model; and
updating, by the inference processor, the transaction trace data with identification data for the given topology entity in the topology model.

19. (Currently Amended) The computer-implemented method of claim 18 further comprising receiving a portion of the topology data from an operating system (OS) agent instrumented in an operating system of a computing device, wherein the topology data identifies the operating system, identifies the computing device, and identifies processes handled by the operating system.

20. (Currently Amended) The computer-implemented method of claim 19 further comprising monitoring containers and capturing container port mapping data, wherein the topology data includes the container port mapping data and the container port mapping data specifies a relationship between a port and a process executing in a container.

21. (Currently Amended) The computer-implemented method of claim 18 further comprising receiving a portion of the topology data from a cloud/virtualization agent, wherein the cloud/virtualization agent is interfaced with a cloud management system and the topology data identifies type and functionality of virtualized entities in the distributed computing environment.

22. (Currently Amended) The computer-implemented method of claim 18 wherein the transaction trace data includes a network address for the host receiver computer and determines the presence of [[a]] the given topology entity in the topology model using the network address for the host receiver computer.

23. (Currently Amended) The computer-implemented method of claim 18 wherein the transaction trace data includes a network address of a host sender computer and a port used by the sender application on the host sender computer, and further comprises determining whether a process corresponding to the sender application was executed in a container using the port used by the sender application on the host sender computer.

24. (Currently Amended) The computer-implemented method of claim 18 wherein the transaction trace data includes a network address of the host receiver computer and a port used by the receiver application on the host receiver computer, and further comprises:
determining process data for the receiver application using the given topology entity in the topology model; and
determining whether a process corresponding to the receiver application was executed in a container using the port used by the receiver application on the host receiver computer.

25. (Currently Amended) The computer-implemented method of claim 18 further comprising:
identifying, by the inference processor, at least one intermediate node from the transaction trace data, wherein the at least one intermediate node from the transaction trace data is disposed in a network between the sender application and the receiver application and the given transaction is executed in part by the at least one intermediate node from the transaction trace data;
determining, by the inference processor, a presence of a given topology entity in the topology model, wherein the given topology entity in the topology model corresponds to the at least one intermediate node from the transaction trace data; and
updating, by the inference processor, the topology model with information for the given topology entity in the topology model, wherein the updating of the topology model occurs in response to a determination that the given topology entity in the topology model is absent from the topology model.

26. (Currently Amended) The computer-implemented method of claim 18 further comprising:
determining whether the given topology entity in the topology model can be monitored with an agent of the one or more agents using a network address for the given topology entity in the topology model, wherein the determining of whether the given topology entity in the topology model can be monitored is in response to a determination that the given topology entity in the topology model is absent from the topology model; and
notifying a system administrator about the given topology entity in the topology model in response to [[a]] the determination that the given topology entity in the topology model can be monitored with [[an]] the agent of the one or more agents using the network address for the given topology entity in the topology model.

27. (Currently Amended) The computer-implemented method of claim 26 further comprising:
identifying another topology entity in the topology model, wherein the other topology entity in the topology model has a network address the same as the given topology entity in the topology model and an entity type indicating a virtualized host system; and
notifying a system administrator to place an operating system (OS) agent at the virtualized host system.

28. (Currently Amended) The computer-implemented method of claim 18 further comprising identifying, by an anomaly detector, abnormal execution of the given transaction and analyzing the abnormal execution of the given transaction in view of the updated topology model and in view of the updated transaction trace data.

-- END OF AMENDMENTS --

Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance:
The cited prior art taken alone or in combination fail to teach, in combination with the other claimed limitations, “wherein determining the presence of the given topology entity in the topology model includes extracting a network address for the particular computing resource of the computing resources from the transaction trace data and querying the topology model for topology entities having a network address that matches the extracted network address for the particular computing resource of the computing resources” as recited in independent Claims 1, 7, and 18.
The closest cited prior art, US 2016/0105350 (hereinafter “Greifeneder”) (cited in the IDS submitted on 02/15/2019), teaches real-time discovery and monitoring of multidimensional topology models describing structural aspects of applications and of computing infrastructure used to execute those applications. However, Greifeneder fails to teach “wherein determining the presence of the given topology entity in the topology model includes extracting a network address for the particular computing resource of the computing resources from the transaction trace data and querying the topology model for topology entities having a network address that matches the extracted network address for the particular computing resource of the computing resources” as recited in independent Claims 1, 7, and 18.
Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
US 2005/0251371 (hereinafter “Chagoly”) discloses graph manipulation of transactional performance data in order to identify and emphasize root causes of electronic business system transaction processing performance problems.
US 2009/0144409 (hereinafter “Dickerson”) discloses monitoring operations of a specified transaction server that has an associated network topology.
US 2010/0296411 (hereinafter “Chambers”) discloses determining a transaction topology of a network through the application of constraints.
US 2012/0304172 (hereinafter “Greifeneder”) discloses tracing individual transactions at the granularity of method calls uses instrumentation based transaction tracing mechanisms to enhance thread call stack sampling mechanisms.
US 2013/0185643 (hereinafter “Greifeneder”) discloses tracing end-to-end transaction, including browser side processing and end user performance experience.
US 2014/0136693 (hereinafter “Greifeneder”) discloses browser based, non-intrusive measuring of end-user perceived performance of individual third party resource requests.
US 2014/0297846 (hereinafter “Hoja”) discloses monitoring both server side and network side performance parameters of individual distributed transactions.
US 2015/0052441 (hereinafter “Degioanni”) discloses managing performance and security of applications deployed in hosted computing environments and the computing infrastructure that supports such applications.
US 2018/0217879 (hereinafter “Garcia”) discloses integrated infrastructure and application performance monitoring of computing applications.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Qing Chen whose telephone number is 571-270-1071. The Examiner can normally be reached on Monday through Friday from 9:00 AM to 5:00 PM EST.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Wei Zhen, can be reached at 571-272-3708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Qing Chen/
Primary Examiner, Art Unit 2191